Citation Nr: 9900797	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  94-23 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for a left knee 
replacement, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1942 to February 
1946.  

This appeal arises from a October 1993 rating decision of the 
Newark, New Jersey Regional Office (RO) that continued an 
evaluation of 30 percent disabling for the veterans service 
connected left knee replacement.  A Notice of Disagreement 
was received in February 1994 and a Statement of the Case was 
issued in March 1994.  The veteran filed a substantive appeal 
in April 1994 and requested a hearing at the RO before a 
Member of the Board.  This case was remanded in July 1998 in 
order to afford the veteran a hearing at the RO before a 
Member of the Board.  

On October 21, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).


REMAND

The veteran contends that the RO erred by failing to grant a 
higher rating for the service connected left knee 
replacement.

In reviewing the record, the undersigned notes that a recent 
VA examination for rating purposes that addresses the 
requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995), has 
not been accomplished.  In DeLuca v. Brown, the Court held 
that in evaluating a service connected disability involving a 
joint, functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45 must be considered.  The Court also held 
that the functional loss, if feasible, should be determined 
by reference to additional range of motion loss.  It was 
explained that the diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 did 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare ups.  A current examination that addresses the 
DeLuca requirements must be accomplished.

Additionally, the veteran indicated at the October 1998 
hearing at the RO before a Member of the Board that he had 
received treatment from the Chessler Institute, Dr. Paul 
Reilly in Caldwell, New Jersey and the East Orange, New 
Jersey VA medical center.  Treatment records from the 
physician and facilities should be requested prior to a VA 
examination.  VA has a duty to assist the veteran in the 
development of facts pertaining to this claim.  The Court has 
held that the duty to assist the claimant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the left knee disability in 
recent years.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
those from the Chessler Institute; Dr. 
Paul Reilly in Caldwell, New Jersey; and 
the East Orange, New Jersey VA medical 
center.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of the service 
connected left knee replacement.  The 
veteran should be notified of the 
potential consequences should he fail to 
report for a scheduled examination.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  

The examiner should be asked to describe 
the left knee and state whether there are 
any chronic residuals of the left knee 
replacement.  The examiner should 
indicate whether there is any ankylosis 
of the left knee; and, if so, the 
position in degrees should be given.  If 
there is limitation of motion, the ranges 
of motion should be given in degrees, 
together with the normal ranges of 
motion.  For VA purposes, normal flexion 
is to 140 degrees and normal extension is 
to 0 degrees.  The examiner should be 
asked to determine whether the knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis (which should 
be described in degrees) due to any 
weakened movement, excess fatigability, 
or incoordination.  Finally, the examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis (express in 
degrees) due to pain on use or during 
flare-ups.  If the examiner is unable to 
make such a determination, it should be 
so indicated on the record.  The factors 
upon which any medical opinion is based 
should be set forth for the record.  

3.  After completion of the requested 
development, the RO should review the 
veterans claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  This 
should additionally include consideration 
and discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for the 
scheduled examination.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include a copy 
of the notification letter in the claims 
file as to date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
